Citation Nr: 0323275	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  96-24 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the veteran filed a timely appeal concerning the 
matter of entitlement to service connection for right ankle 
sprain.

2.  Whether the veteran filed a timely appeal concerning the 
matter of entitlement to service connection for stomach 
ulcers.

3.  Whether the veteran filed a timely appeal concerning the 
matter of entitlement to service connection for hypertension.

4.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to May 1989.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal following a February 1996 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas denying benefits sought.

In January 2003, the Board wrote the veteran's representative 
a letter, advising that a substantive appeal might not have 
been filed on time regarding the claims for service 
connection for right ankle sprain, stomach ulcers, and 
hypertension.  The Board gave the representative an 
opportunity to submit evidence and argument on the matter.

The issue of service connection for a back condition is the 
subject of a remand section of this decision.


FINDINGS OF FACT

1.  The RO denied service connection for right ankle sprain, 
stomach ulcers, and hypertension in February 1996.  The 
veteran was informed of the determination and of the right to 
appeal the same month.  A notice of disagreement was received 
in March 1996, and a statement of the case was issued in 
March 1996.

2. A substantive appeal as to right ankle sprain, stomach 
ulcers, and hypertension was not filed within 60 days from 
the date the statement of the case was issued or within the 
remainder of the one-year period from the date of mailing the 
notification of the determination being appealed.


CONCLUSION OF LAW

The appellant did not submit a timely substantive appeal 
following the February 1996 determination denying service 
connection for right ankle sprain, stomach ulcers, and 
hypertension. Accordingly, the request for review on appeal 
of the February 1996 determination concerning these service 
connection claims is denied. 38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.202, 20.302(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

There has been a significant change in the law since the RO 
rendered its February 1996 determinations, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [now codified at 
38 U.S.C.A.  § 5100 et seq. (West 2002)].  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999) (holding that VA cannot assist in the development of a 
claim that is not well grounded), withdrawn sub nom. Morton 
v. Gober, 14 Vet.App. 174 (2000) (per curiam order).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, VA's development and adjudication of the claims 
was consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159, and 3.326 (2002), and VA's duties 
have been fulfilled.

The Board notes that the issues before the Board concern 
timeliness of appeals of the February 1996 RO rating 
decisions on service connection for right ankle sprain, 
stomach ulcers, and hypertension.  The VCAA has no 
applicability as this matter involves prior decisions which 
have become final.  For the reasons stated above, the Board 
finds that the requirements of the VCAA have been met.

II. Timeliness Criteria and Analysis

The threshold question to be answered is whether the 
appellant timely entered an appeal following the February 
1996 RO rating decision denying service connection for right 
ankle sprain, stomach ulcers, and hypertension.  If the 
appellant has not filed a timely appeal, then his appeal 
fails.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

VA imposes duties on an appellant seeking VA compensation.  
If the appellant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
appellant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and to timely 
perfect the appeal by filing a substantive appeal following 
the issuance of a statement of the case.  See 38 C.F.R. §§ 
20.201, 20.202, 20.302(a), (b) (2002).  As to the first step 
of initiating appellate review, the appellant is to submit a 
notice of disagreement within one year from the date that the 
agency mails notice of the determination to the appellant.  
See 38 C.F.R. § 20.302(a).  After the preparation and mailing 
of the statement of the case, the appellant then has the 
burden to submit a timely substantive appeal.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.302(b).

The law provides that appellate review will be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.

Except in the case of simultaneously contested claims, notice 
of disagreement shall be filed within one year from the date 
of mailing of notice of the result of initial review or 
determination. . . .

If no notice of disagreement is filed in accordance with this 
chapter within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as may otherwise be 
provided by regulations not inconsistent with this title. . . 
.

Where the claimant, or the claimant's representative, within 
the time specified in this chapter files a notice of 
disagreement with the decision of the agency of original 
jurisdiction, . . . such agency shall prepare a statement of 
the case. . . .

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.

See 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302(b).

As to the service connection determinations, the RO informed 
the appellant of its determinations on February 15, 1996.  A 
notice of disagreement was received from the appellant in 
March 1996.  The RO mailed a statement of the case on March 
26, 1996.  In the statement of the case, the appellant was 
informed that he had 60 days within which to file his appeal, 
and that his appeal should address the benefits he wanted, 
the facts in the statement of the case with which he 
disagreed, and the errors that he believed VA made in 
applying the law.  The veteran was advised that if VA did not 
hear from him in 60 days, or within the remainder of the one 
year period from the date of the letter notifying him of the 
action that he had appealed, VA would close his case.

A VA Form 9 was received in May 1996.  However, it addressed 
only the low back claim which is being remanded.  The veteran 
requested a hearing in the VA Form 9, but cancelled the 
hearing request in November 1996.  

In June 1997, the veteran stated that he wanted to reopen 
service connection claims for hypertension and stomach 
ulcers, and he stated that hypertension and stomach ulcers 
were on appeal.

VA medical records were received in November 2001.

In September 2002, the RO issued a supplemental statement of 
the case on the matters of service connection for residuals 
of right ankle sprain, stomach ulcers, and hypertension.  

The representative's September 2002 VA Form 646 was signed by 
the representative.  The representative argued in the Form 
646 that the veteran's right ankle sprain, stomach ulcers, 
and hypertension were manifested during the veteran's long 
period of active duty.

The RO certified the issues of service connection for right 
ankle sprain, stomach ulcers, and hypertension as on appeal 
in November 2002.  

The Board finds that the veteran did not file a substantive 
appeal on the February 1996 determination concerning right 
ankle sprain, stomach ulcers, and hypertension, and the 
February 1996 determination is final.

Regulations provide that a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  Section 20.202 states 
specifically that "[p]roper completion and filing of a 
[s]ubstantive [a]ppeal are the last actions the appellant 
needs to take to perfect an appeal."  Id.  If there is a 
failure to comply with the law or regulations, it is 
incumbent on the Board to reject the application for review 
on appeal.  38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002).

Here, the RO informed the veteran in the March 26, 1996 
statement of the case that he was to perfect his appeal 
within 60 days from the date of that letter or within the 
remainder of the one-y3ear period from the date of the letter 
notifying him of the action he had appealed.  The 60-day 
period following the issuance of the statement of the case 
expired in May 1996.  The one-year period following the 
issuance of the determination notification letter expired in 
February 1997.  A timely appeal was not filed.  A document 
containing the necessary information was received in 
September 2002.  It was the representative's VA Form 646 
which he signed and which contained argumentative statements 
in support of service connection for right ankle sprain, 
stomach ulcers, and hypertension.  Such document contained 
the "necessary information" for a substantive appeal.  It 
was received after the end of the one-year period expired.

In the absence of a timely completed substantive appeal, the 
petition for appellate review of the RO's February 1996 
determinations concerning service connection for right ankle 
sprain, stomach ulcers, and hypertension is rejected in 
accordance with 38 U.S.C.A. § 7108.  Further, in the absence 
of a timely appeal, the February 1996 determinations 
concerning service connection for right ankle sprain, stomach 
ulcers, and hypertension are final.  McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993); see Roy v. Brown, 5 Vet. App. 554 
(1993).

The preponderance of the evidence is against timely appeals 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

The petition for appellate review of the RO's February 1996 
denials of service connection for right ankle sprain, stomach 
ulcers, and hypertension is dismissed.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) rendered a decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir 2003), 
which was during the pendency of the appeal concerning 
service connection for a back condition.  The RO has not sent 
the veteran a VCAA letter.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The AOJ should send the veteran a VCAA 
letter concerning his claim for service 
connection for a back condition.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

